DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention as in claim 10 is addressed to “A computer program product comprising computer executable instructions " that can be interpreted as referring to lines of programming within a computer system, rather than referring to the program product or medium as a physical object.  The claimed invention is also addressed to “computer executable instructions” or code that is not a hardware system or hardware medium but is a software system or program.  Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se".   

“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in  State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596  (Fed. Cir. 1998)	

Allowable Subject Matter
Claims 1-9, 11 are allowed based on prior art of record.
The following is an examiner’s statement of reasons for allowance:
Based on prior allowed search history of case15/855,283  and  prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as recited, A method for building a relation, wherein an insertion of a data item in an existing relation is performed by a traversal method for traversing the existing relation until reaching an insert position, the traversal method comprising at a currently traversed data item of the existing relation: an order comparing step comprising comparing the data item to be inserted with the currently traversed data item resulting in a current comparison result, and a decision step comprising executing a decision logic for selecting one of a first and second sub-relations of the existing relation based on the current comparison result in order to perform a next action, wherein the next action comprises a selection of a next data item to be traversed or to identify the insert position in the selected sub-relation, wherein each of the first and second sub-relations comprises zero or more data items succeeding and preceding the currently traversed data item respectively, the method comprising: predefining a reference data item;  upon receiving a data item to be inserted, if the relation is empty inserting the received data item into the relation; if the relation is not empty inserting the received data item into the relation using the traversal method, wherein the order comparing step comprises: in case a comparison result of the currently traversed data item with the reference data item is different from a comparison result of the received data item with the reference data item inverting the 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498